Citation Nr: 0326475	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  95-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar 
degenerative joint and disc disease prior to August 27, 1997.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1949 to September 
1952, from June 1955 to June 1958, and from August 1960 to 
May 1974.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a March 1994 rating action that denied 
a rating in excess of 10 percent for the veteran's low back 
disability.  A Notice of Disagreement was received in October 
1994, and a Statement of the Case (SOC) was issued in March 
1995.  A Substantive Appeal was received later in March 1995.  
Supplemental SOCs (SSOCs) were issued in October 1995.  In 
March 1996, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  SSOCs were issued in May and August 1996 and April 
1998.

By rating action of April 1998, the rating of the veteran's 
low back disability was increased from 10 percent to 20 
percent, effective August 27, 1997.  

In April 1999, the veteran testified at a hearing before a 
Member of the Board (Veterans Law Judge) (VLJ) in Washington, 
D.C.; a transcript of the hearing is of record.  

In February 2000, the Board, remanded claims for a rating in 
excess of 10 percent for a low back disability prior to 
August 27, 1997, and for a rating in excess of      20 
percent on and after August 27, 1997 to the RO for further 
development of the evidence and for due process development.  

By rating action of April 2001, the RO increased the rating 
for the veteran's low back disability from 10 percent to 40 
percent, effective August 27, 1997, and from        40 
percent to 60 percent, effective September 2000.  A SSOC was 
issued subsequently in April 2001.  By decision of September 
9, 2002, the Board increased the rating for the veteran's low 
back disability from 10 percent to 60 percent, effective 
August 27, 1997, and denied a rating in excess of 60 percent.

In August 2002, the Board determined that further evidentiary 
development was warranted with respect to the issue of a 
rating in excess of 10 percent for the veteran's low back 
disability prior to August 27, 1997, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The veteran and his representative were notified of 
that development by letter of February 2003.

By letter of June 2003, the Board notified the veteran and 
his representative that the VLJ that conducted the April 1999 
Board hearing was no longer employed by the Board, and that 
he was entitled to another Board hearing by a VLJ who would 
participate in the decision on appeal.  The Board requested 
the veteran to clarify whether he wanted another hearing, and 
informed him that the Board would assume that he did not want 
an additional hearing if he did not respond within 30 days of 
the letter.  No response was received from the veteran or his 
representative.  


REMAND

The RO last reviewed the issue on appeal in April 2001, at 
which time a SSOC was issued.  Pursuant to the Board's August 
2002 development, additional evidence has been added to the 
claims file, including a March 2003 VA medical report.  
However, the Board is unable to render a decision on the 
basis of such evidence at this time.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  In view of the above, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995), the matter on appeal must be returned 
to the RO for consideration of the claim in light of all 
additional evidence added to the record since the 2001 SSOC.

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.         § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See DAV v. 
Secretary, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a 1-year 
period for response.  See 38 U.S.C.A. § 5103; Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009,         -7010 (Fed. 
Cir. September 22, 2003).  After providing the required 
notice, the RO should attempt to obtain any pertinent, 
outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The SSOC that explains the basis for the 
RO's determination must include citation and discussion of 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§  3.102 and 3.159.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim currently on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

2.  If  the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
him and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Specifically, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.    
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 10 percent for lumbar 
degenerative joint and disc disease prior 
to August 27, 1997 in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation of 
38 C.F.R. §§ 3.102 and 3.159, and clear 
reasons and bases for the RO's 
determination), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


